--------------------------------------------------------------------------------

Exhibit 10.1
 
 
FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT (this “Amendment”),
dated as of June 3, 2009, by and among MEA HOLDINGS, INC., a Wisconsin
corporation (“Borrower”), each party listed as a “Guarantor” on the signature
pages hereto (collectively, the “Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), as Agent for itself and the other Lenders from time to time a party
to the Loan Agreement (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”), and each of the undersigned
“Lenders” (hereinafter referred to collectively as the “Lenders”).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, the Borrower, KeyBank, Agent and the other Lenders, among others, are
party to that certain Senior Secured Term Loan Agreement dated as of March 10,
2008, (as the same may be varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated, the “Loan Agreement”); and
 
WHEREAS, the Borrower has requested that the Lenders modify the Loan Agreement
in certain respects and the Lenders have agreed to modifications on the terms
and conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Lenders to agree to such modifications, the parties
do hereby covenant and agree as follows:
 
1.    Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Loan Agreement.
 
2.    Modifications of the Loan Agreement.  The Borrower, Agent and the Lenders
do hereby modify and amend the Loan Agreement as follows:
 
(a)    Section 1.1 of the Loan Agreement is hereby amended by deleting in its
entirety the defined term “Applicable Margin” and inserting in lieu thereof the
following:
 
“Applicable Margin.  4.50%.”
 
(b)    Section 2.5 of the Loan Agreement is hereby amended by adding a new
clause (f) at the end thereof to read as follows:
 
“(f)           Covenant Compliance.  The Borrower shall have delivered to Agent
a statement certified by the chief financial officer or chief accounting officer
of Parent in such form as the Agent may approve, in its reasonable discretion,
demonstrating pro forma compliance, giving effect to the extension of the
Maturity Date, with the financial covenant set forth in §9.2(d).”
 
(c)    Section 9.1 of the Loan Agreement is hereby deleted in its entirety and
the phrase “Intentionally Deleted” is inserted in lieu thereof, and the
reference to Section 9.1 contained in Section 11.1(c) of the Loan Agreement is
hereby deleted.
 

--------------------------------------------------------------------------------


 
(d)    Section 9.2 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:
 
“§9.2       Consolidated Senior Indebtedness to Adjusted Consolidated
EBITDA.  The Borrower will not permit the ratio of its Consolidated Senior
Indebtedness to Adjusted Consolidated EBITDA to exceed the following respective
ratios during the following respective periods:
 
(a)           at any time on or prior to the Maturity Date (without giving
effect to any extension thereof), 3.50 to 1.00; provided, however, that during
not more than one (1) calendar quarter during the term of the Loan (without
giving effect to any extension of the Maturity Date) the ratio of Consolidated
Senior Indebtedness to Adjusted Consolidated EBITDA may exceed 3.50 to 1.00
provided that such ratio is in no event greater than 3.75 to 1.00; or
 
(d)           at any time following the extension of the Maturity Date pursuant
to §2.5, 3.00 to 1.00.”
 
3.    Conditions.  The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Effective Date”):
 
(i)    Execution of this Amendment.  The Agent shall have received executed
originals of counterpart signature pages to this Amendment from the Borrower,
the Guarantors and the Required Lenders.
 
(ii)    Mandatory Prepayment.  The Borrower shall have paid $50,000,000 in
immediately available funds to the Agent for the respective accounts of the
Lenders for application to the outstanding principal balance of the Loans.
 
(iii)    Payment of Fees. The Borrower shall have paid to the Agent (i) for its
own account, certain fees for services rendered or to be rendered in connection
with this Amendment as provided pursuant to the separate fee letter dated on or
about the date hereof between the Borrower and the Agent and (ii) for the
account of the Lenders executing and delivering their signature page to this
Amendment prior to its effectiveness, an amendment fee in an amount equal to 50
basis points on each such Lender’s Term Loan Commitment.  All such fees shall be
fully earned when paid and nonrefundable under any circumstances.
 
(iv)    No Default.  There shall exist no Default or Event of Default.
 
(v)    Representations and Warranties.  The representations and warranties
contained in Section 6 of the Loan Agreement shall have been true and correct in
all material respects when made and shall also be true and correct in all
material respects on the Amendment Effective Date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date).
 
4.    References to Loan Agreement.  All references in the Loan Documents to the
Loan Agreement shall be deemed a reference to the Loan Agreement, as modified
and amended herein.
 
5.    Consent of Borrower and Guarantors.  Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents remain in full force
and effect and constitute the valid and legally binding obligations of the
Borrower and the Guarantors enforceable against such Persons in accordance with
their respective terms.
 
2

--------------------------------------------------------------------------------


 
6.    Representations.  Each of the Borrower and each Guarantor represents and
warrants to Agent and the Lenders as follows:
 
(a)    Authorization.  The execution, delivery and performance of this Amendment
and the transactions contemplated hereby (i) are within the authority of the
Borrower and such Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and such Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which the Borrower or such Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or such Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, bylaws, operating
agreement, partnership agreement, declaration of trust or other charter
documents of, or any agreement or other instrument binding upon, the Borrower or
such Guarantor, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of the Borrower or any Guarantor, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to Agent.
 
(b)    Enforceability.  The execution and delivery of this Amendment are valid
and legally binding obligations of the Borrower and the Guarantors, enforceable
in accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
(c)    Approvals.  The execution, delivery and performance of this Amendment and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.
 
7.    No Default.  By execution hereof, the Borrower certifies that no Default
or Event of Default has occurred and is continuing.
 
8.    Waiver of Claims. Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.
 
9.    Ratification, etc.  Except as hereinabove set forth, all terms, covenants
and provisions of the Loan Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Loan Agreement as modified and amended herein.  Nothing in
this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower or any Guarantor under the Loan
Documents.  Borrower, Guarantors, Agent and the Lenders hereby acknowledge and
agree that, for purposes of correcting a scrivener’s error with respect to the
date set forth in the defined term “Maturity Date” in Section 1.1 of the Loan
Agreement, the date set forth in said defined term is March 10, 2011.
 
3

--------------------------------------------------------------------------------


 
10.    Amendment as Loan Document.  This Amendment shall constitute a Loan
Document.
 
11.    Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
12.    Miscellaneous.  This Amendment shall, pursuant to New York General
Obligations Law section 5-1401, be construed and enforced in accordance with the
laws of the State of New York.  This Amendment shall be effective upon the
execution hereof by Borrower, Guarantors, Agent and the Lenders and shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Loan Agreement.  All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.
 
[remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.
 

 
BORROWER:
          MEA HOLDINGS, INC., a Wisconsin corporation            
By:
/s/ Charles M. Handy     Name: Charles M. Handy     Title:   Chief Financial
Officer          
 
 

 

 
GUARANTORS:
         
COGDELL SPENCER, INC., a Maryland corporation
                   
By:
/s/ Frank C. Spencer
   
Name: Frank C. Spencer
   
Title:   President and Chief Executive Officer
               
COGDELL SPENCER, LP, a Delaware limited partnership
               
By: CS Business Trust I, a Maryland Business Trust, its General Partner
           
By:
/s/ Charles M. Handy 
   
Name: Charles M. Handy 
   
Title:   Chief Financial Officer
         
CS BUSINESS TRUST I, a Maryland Business Trust
                 
By:
/s/ Charles M. Handy 
   
Name: Charles M. Handy 
   
Title:   Trustee
         
CS BUSINESS TRUST II, a Maryland Business Trust
                 
By:
/s/ Charles M. Handy 
   
Name: Charles M. Handy 
   
Title:   Trustee
 


--------------------------------------------------------------------------------


 

 
ERDMAN COMPANY (F/K/A MARSHALL ERDMAN & ASSOCIATES, INC.), a Wisconsin
corporation
                   
By:
/s/ Brian Happ
   
Name: Brian Happ
   
Title:   Executive VP & COO
               
MARSHALL ERDMAN DEVELOPMENT, LLC, a Wisconsin limited liability company
               
By:
/s/ Brian Happ
   
Name: Brian Happ
   
Title:   Executive VP & COO
               
ERDMAN ARCHITECTURE & ENGINEERING COMPANY (F/K/A MEA 1, INC.), a Wisconsin
corporation
               
By:
/s/ Brian Happ
   
Name: Brian Happ
   
Title:   Executive VP & COO
                   

 

--------------------------------------------------------------------------------


 

 
LENDERS:
         
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
           
By:
/s/ Candice King
   
Name: Candice King
   
Title:   Vice President
               
BANK OF AMERICA, N.A.
         
By:
/s/ Mark L. Bass 
   
Name: Mark L. Bass 
   
Title:   Senior Vice President
               
WACHOVIA BANK, NATIONAL ASSOCIATION
         
By:
     
Name:
   
Title:
               
CITICORP NORTH AMERICA, INC.
           
By:
/s/ Ricardo James
   
Name: Ricardo James
   
Title:   Director
               
BRANCH BANKING AND TRUST COMPANY
           
By:
/s/ H. Wright Uzzell, Jr.
   
Name: H. Wright Uzzell, Jr.
   
Title:   Senior Vice President
               
M & I MARSHALL & ILSLEY BANK
         
By:
/s/ Jason D. Lavicky
   
Name: Jason D. Lavicky 
   
Title:   Vice President
 

 
 